Title: From Thomas Jefferson to James Pleasants, 9 November 1823
From: Jefferson, Thomas
To: Pleasants, James


Sir
Monticello
Nov. 9. 23
In obedience to the requisitions of the law I now inclose for the President and Directors of the Library fund to be laid before the legislature at their ensuing session, the Report of the 6th of October last, of the Rector and Visitors of the University of Virginia, embracing a full account of the disbursements, the funds on hand, and a general statement of the condition, of the sd University, and pray you to accept the assurance of my high respect and considerationTh: Jefferson